         Case 1:19-cv-11315-LGS-SN Document 126 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
                                                             :
 PRIDE TECHNOLOGIES, LLC,                                    :
                                              Plaintiff, :         19 Civ. 11315 (LGS)
                                                             :
                            -against-                        :            ORDER
                                                             :
 DANIEL KHUBLALL,                                            :
                                              Defendant. :
 ----------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Court’s October 30, 2020 Order, each party shall file exhibits in

support or opposition of Defendant’s motion for summary judgment (Dkt. No. 92), totaling no more

than 225 pages but without limitation as to the number of exhibits filed. Dkt. No. 81.

        WHEREAS, on December 7, 2020, Plaintiff filed the Declaration of Andrew S. Hoffman

and 124 accompanying exhibits, totaling 446 pages, excluding cover pages. Dkt. No. 124.

        WHEREAS, on December 4, 2020, Plaintiff filed a letter motion to seal certain documents

in support of its opposition to Defendant’s motion for summary judgment. Dkt. No. 111.

        WHEREAS, on December 7, 2020, the Court issued an Order directing Defendant, non-

party Randstad and non-party TalentNet to file any responses to Plaintiff’s letter motion to seal at

Dkt. No. 111. Dkt. No. 121. It is hereby

        ORDERED that, the filings at Dkt. Nos. 111 – 18 and 124-25 are hereby stricken from the

record. It is further

        ORDERED that, by December 10, 2020, Plaintiff shall file revised opposition papers,

complying with the Court’s directives, including exhibits totaling no more than 225 pages, and any

related motion to seal. It is further

        ORDERED that, the Court’s December 7, 2020, Order at Dkt. No. 121 is VACATED. To

the extent Plaintiff files a motion to seal along with its revised opposition papers, the Court will
        Case 1:19-cv-11315-LGS-SN Document 126 Filed 12/08/20 Page 2 of 2



issue a new order directing any necessary response(s). Plaintiff shall serve a copy of this Order on

non-parties Randstad and TalentNet.

       The Clerk of Court is respectfully directed to strike Dkt. Nos. 111-18 and 124-25.


Dated: December 8, 2020
       New York, New York
